                     Case 6:18-bk-05075-CCJ            Doc 37      Filed 05/21/19      Page 1 of 3



                                                  ORDERED.

              Dated: May 21, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                           Middle District of Florida
                                              Orlando Division

IN RE:                                                                  Case No:          6:18-bk-05075-CCJ
JULIAN SANTOS
JANET SANTOS
                                                Debtors /                Chapter 13

         ORDER GRANTING DEBTORS' AMENDED MOTION TO MODIFY CONFIRMED PLAN

          THIS CAUSE came before the Court without a hearing upon the Debtors' Amended Motion to Modify
Confirmed Plan, (Document No.33) The Trustee, in her review of the Motion to Modify, noted the Debtors certified
that all creditors and interested parties had received a copy of the Motion. The Court having noted that all issues are
resolved by this Order and/or were resolved at the hearing, it is hereby:
         ORDERED AND ADJUDGED:
         1. That the Debtors' Amended Motion is granted, and the Order Confirming Chapter 13 Plan is modified,
pursuant to the payments and disbursements set forth on Exhibit “A” attached hereto.
         2. All other provisions of the Order Confirming Chapter 13 Plan entered by this Court on January 29, 2019
shall remain the same and in full force and effect.
         3. The Debtor, Debtor’s Counsel, each Creditor, and creditor’s counsel are each responsible for their own
independent review of this confirmation order and the distribution of the Plan payments set forth herein. Further, the
numbers in the exhibit to the Confirmation Order reflect the disbursement codes that will be used for all funds received
by the Trustee. The Debtor, Debtor’s Counsel, each Creditor, and creditor’s counsel are each responsible for their own
independent review of said disbursement codes as well. DUE TO THE RES JUDICATA EFFECT OF THE
CONFIRMATION ORDER AND THE SPECIFIC PROVISIONS THEREIN, IT IS IMPERATIVE THAT COUNSEL
FOR ALL INTERESTED PARTIES REVIEW THIS ORDER THOROUGHLY AND TIMELY TAKE ALL STEPS
NECESSARY TO CORRECT ANY PERCEIVED INACCURACIES.
                         Case 6:18-bk-05075-CCJ        Doc 37    Filed 05/21/19     Page 2 of 3



                                                       Exhibit "A"

Claim                                  Claim                           Claim         Claim                  Monthly
Nbr.                                   Type                           Amount        Allowed     Notes       Payments
AT      Sophia Cabacum Dean            Attorney Fee                    $3,000.00    $3,000.00
                                                                                                        01-05/    $194.90
                                                                                                        06-08/      $0.00
                                                                                                        09-12/     $36.69
                                                                                                        13-20/     $36.71
                                                                                                        21-50/     $33.41
                                                                                                        51-55/     $82.04
                                                                                                        56-56/    $172.56
001     Ispc                           Secured                         $3,859.93       $0.00    ( 1)
002     Ecmc                           General Unsecured              $31,159.04   $31,159.04   ( 2)    01-60/   Pro Rata
003     Ally Financial                 Secured By Vehicle             $25,346.96   $31,080.50   ( 3)
                                                                                                        01-06/    $565.10
                                                                                                        07-08/      $0.00
                                                                                                        09-12/    $659.29
                                                                                                        13-20/    $659.28
                                                                                                        21-55/    $565.10
004     Capital One Bank (Usa), N.A.   General Unsecured               $3,745.30    $3,745.30           01-60/   Pro Rata
005     Capital One Bank (Usa), N.A.   General Unsecured               $2,868.30    $2,868.30           01-60/   Pro Rata
006     Eagle Home Mortgage, Llc       Ongoing Mortgage              $342,472.29       $0.00    ( 4)
                                                                                                        01-05/   $1,800.00
                                                                                                        06-06/   $2,003.50
                                                                                                        07-08/       $0.00
                                                                                                        09-20/   $2,445.75
                                                                                                        21-60/   $2,090.16
103     Ally Financial                 Other Arrears                    $591.03      $591.03
                                                                                                        01-08/      $0.00
                                                                                                        09-49/     $14.08
                                                                                                        50-50/     $13.75
306     Ally Financial                 Other Arrears                   $1,450.80    $1,450.80   ( 5)
                                                                                                        01-08/      $0.00
                                                                                                        09-49/     $34.55
                                                                                                        50-50/     $34.25
350     Sophia Cabacum Dean            Monitoring Fees                 $2,700.00    $2,700.00
                                                                                                        01-08/      $0.00
                                                                                                        09-12/     $58.34
                                                                                                        13-20/     $58.33
                                                                                                        21-60/     $50.00


Note ( 1)        CLAIM IS BEING PAID OUTSIDE THE DEBTORS PLAN

Note ( 2)        CLAIM TRANSFERRED TO ECMC

                 GENERAL UNSECURED CLAIM BY ECMC BEING TREATED AS IN REPAYMENT STATUS FOR STUDENT
                 LOANS. CREDITOR IS DIRECTED TO APPLY FUNDS RECEIVED TO THE LOAN.



                                                       Page 2 of 3
                        Case 6:18-bk-05075-CCJ               Doc 37        Filed 05/21/19        Page 3 of 3



Note ( 3)        CLAIM IS BEING PAID PURSUANT TO THE CONTRACT.

Note ( 4)        PURSUANT TO PROOF OF CLAIM PRINCIPLE DUE AMOUNT $342,472.29.

                 THE PLAN PROPOSES A MODIFIED PAYMENT TO THE CREDITOR. FOURTEEN (14) DAYS FOLLOWING THE
                 FILING OF THE MEDIATORS REPORT THE DEBTOR SHALL EITHER MODIFY TO PAY THIS CLAIM AS FILED,
                 OR MODIFY TO PAY THE MODIFIED MORTGAGE PAYMENT IF DIFFERENT THAN WHAT IS BEING PAID
                 UNDER THE PLAN. IF NEITHER IS DONE, RELIEF FROM THE AUTOMATIC STAY IS GRANTED TO CREDITOR
                 WITHOUT FURTHER HEARING.
Note ( 5)        CLAIM REPRESENTS THE DIFFERENCE IN MORTGAGE PAYMENTS FOR MONTHS 1 THROUGH 5.

                                                Debtor Payments to the Trustee
                                           Months                                     Amount

                                           1-5                                          $2,850.00
                                           6-6                                          $2,854.00
                                           7-8                                              $0.00
                                           9-20                                         $3,609.67
                                           21-60                                        $3,097.00


ONLY TIMELY FILED CREDITORS SHALL BE PAID PRO RATA FROM FUNDS AVAILABLE AFTER PAYMENT OF PRIORITY
AND SECURED CLAIMS.
Variations in distributions between the debtor's plan and this Order shall be resolved in favor of this Order.

NOTICE TO ALL CREDITORS LISTED ABOVE: In an effort to disburse all funds held by the Trustee on a monthly basis, it is possible
that you may on occasion receive partial payment. However, the Claim Allowed by this Court will be paid in full by the end of the
Debtor's plan. All undesignated funds will be distributed to unsecured creditors.

ALL TAX RETURNS must be provided to the Trustee annually by April 30. All future refunds from the Internal Revenue Service shall
be turned over to the Chapter 13 Standing Trustee for distribution to unsecured creditors.

ACCORDING TO THE CONFIRMED CHAPTER 13 PLAN, or any modified plan thereafter, the last regular monthly mortgage payment
to be paid through the Chapter 13 Trustee’s office is August 20, 2023. Therefore, it is important that the Debtors resume their regular
monthly mortgage payments directly to the mortgage creditor thereafter.


Trustee Laurie K. Weatherford is directed to serve a copy of this order on interested parties who are non-CM/ECF
users and to file a proof of service within 3 days of entry of the order.




                                                             Page 3 of 3
